EXHIBIT 10.1




EMPLOYMENT AGREEMENT


This Employment Agreement is made as of the 28th day of January, 2010 by and
between Occidental Petroleum Corporation, a Delaware corporation (hereinafter
referred to as “Employer”), and Stephen I. Chazen (hereinafter referred to as
“Employee”).


WITNESSETH


WHEREAS, Employee, since May 1, 1994, has served as an officer of Employer, most
recently pursuant to an agreement between Employee and Employer dated as of
October 9, 2008, which expired January 12, 2010 (the “Prior Agreement”); and


WHEREAS, the parties desire to continue the employment relationship.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein,
Employer and Employee hereby agree to continue Employee’s employment upon the
following terms and conditions:


1.           Duties.  Employee shall perform the duties of President and Chief
Financial Officer or shall serve in such other capacity and with such other
duties for Employer as the Chief Executive Officer of Employer may direct. In
performing such duties, Employee will comply with Employer’s Code of Business
Conduct and Corporate Policies, as the same may be amended from time to time.


2.           Term of Employment.  The term of employment shall be for a period
of five (5) years, commencing as of the date hereof and ending midnight
January 27, 2015, unless terminated prior thereto in accordance with the
provisions of this Agreement, or unless extended by mutual agreement in
accordance with Paragraph 8 hereof.


3.           Compensation.  For the services to be performed hereunder, Employee
shall be compensated by Employer at the base pay rate of not less than seven
hundred twenty thousand dollars ($720,000) per annum, payable semi-monthly.  The
minimum salary hereunder shall be automatically adjusted to the level of any
increase in annual compensation as the Employer may determine during the term of
this Agreement. Salary increases may be paid, at the discretion of the
Compensation Committee, in cash or common stock (or restricted stock units) of
Employer, or a combination thereof.


4.           Participation in Benefit and Executive Programs.  Employee shall be
eligible to participate in all benefit programs and under the same terms and
conditions as are generally applicable to salaried employees and senior
executives of Employer during the term of this Agreement.  Employee shall also
be eligible to participate in (i) Employer’s 2005 Long-Term Incentive Plan and
(ii) any other equity-based compensation plan maintained or created by Employer
during the term of this Agreement (the “Long-Term Incentive Plans”), as long as
Employer continues such plans during the term of this Agreement, and to receive
awards or grants under such Plans at Employer’s sole discretion. Employee also
shall be entitled to participate in Employer’s annual incentive plan for senior
executives, as in effect from time to time.  Bonus awards shall be paid in
accordance with the terms of such plan.  Employee shall be
 

 
- 1 -
 
 

entitled to a total of six (6) weeks of paid vacation in each contract year and
shall not be subject to the ceiling on vacation accruals contained in OPC Policy
06:45:80.


5.           Exclusivity of Services.  Employee agrees to devote his full-time,
exclusive services to Employer hereunder, except for such time as Employee may
require in connection with his personal investments.


6.           Termination.


(a)           Retirement with the Consent of Employer.  If Employee has
satisfied the age and service requirements to be eligible for retiree medical
benefits under the Occidental Petroleum Corporation Medical Care Plan in effect
on the date of this Agreement, Employee may voluntarily retire, and such
retirement shall be deemed to be retirement with the consent of Employer and not
be deemed to be a breach of this Agreement, so long as Employer is provided at
least ninety (90) days’ notice of any retirement.


Any performance-based long-term incentive award or portion of such an award that
has vested based on the terms of the award at the time of Employee’s termination
of employment pursuant to this Paragraph 6(a) shall be paid at the time and in
the manner provided for under the terms of such award.  In addition, promptly in
connection with Employee’s retirement, the Executive Compensation and Human
Resources Committee of Employer’s Board of Directors, as the Administrator of
Long-Term Incentive Plans, shall consider whether to approve cash payments to
Employee with respect to the portion of such awards that has not vested based on
the terms of the award at the time of Employee’s termination.  Payment with
respect to such awards, if any, shall be equal in value to the amounts Employee
would have received with respect to such awards, and shall be made at the time
such awards would have been settled, had Employee remained employed by
Employer.  If the Committee decides not to approve a cash payment with respect
to the non-vested awards, the Committee shall promptly provide to the Employee,
in writing, the reasons for its decision.  Any dispute over such payment will be
resolved by arbitration as provided in Paragraph 13.


(b)           Cause.  Notwithstanding the term of this Agreement, Employer may
discharge Employee and terminate this Agreement without severance or other pay
upon thirty (30) days’ written notice or pay in lieu of such notice for material
cause, including without limitation, (i) breach of any legal duty to Employer,
or (ii) conduct constituting moral turpitude or conviction of a crime which may
diminish Employee’s ability to effectively act on the Employer’s behalf or with
or on behalf of others.  Employer shall give Employee notice of such cause and
Employee shall have thirty (30) days to cure such breach.


(c)           Incapacity.  If, during the term of this Agreement, Employee is
incapacitated from performing the essential functions of his job pursuant to
this Agreement by reason of illness, injury, or disability, Employer may
terminate this Agreement by at least one week’s written notice to Employee, but
only in the event that such conditions shall aggregate not less than one-hundred
eighty (180) days during any twelve (12) month period. If at the time notice is
given, Employee has satisfied the age and service requirements to be eligible
for retiree medical benefits under the Occidental Petroleum Corporation Medical
Care Plan in effect on the
 

 
- 2 -
 
 

date of this Agreement, then the Employee will be deemed to have retired with
the consent of Employer.


(d)           Retirement at the Request of Employer.  Employer may at any time
terminate the employment of Employee without cause or designate a termination
for cause as a termination without cause, and in such event, if Employee has
satisfied the age and service requirements to be eligible for retiree medical
benefits under the Occidental Petroleum Corporation Medical Care Plan in effect
on the date of this Agreement, the Employee will be deemed to have retired with
the consent of the employer.  Employer shall, in lieu of continued employment,
compensate Employee in an amount equal to two (2) times the sum of Employee’s
highest annual base salary.  Such amount shall be payable in equal semi-monthly
installments (less appropriate deductions for applicable taxes and the cost of
any medical or dental coverage) over two (2) years, beginning with the first pay
period following the date of Employee’s termination (the “Compensation Period”).


In the event Employee dies during the Compensation Period, any remaining
installment payments due will be paid in a lump sum to Employee’s estate.  Such
amount shall be paid as soon as administratively feasible and in no event later
than 90 days following the date of Employee’s death.


In addition, Employee shall be entitled to the following:


(i)           During the Compensation Period, in addition to any right to
additional or accelerated vesting under the terms of the applicable awards or
Long-Term Incentive Plan, Employee shall continue to vest in all stock options,
stock appreciation rights, restricted stock and restricted stock units (other
than performance-based awards described in the following paragraph) previously
granted to Employee under the Long-Term Incentive Plans, as if Employee had
continued as a full-time employee of Employer.  Employee shall continue to be
eligible to exercise all stock options and stock appreciation rights that are or
become exercisable during the Compensation Period, provided that no such awards
may be exercised after the earlier of (I) the latest date on which the award
could have expired pursuant to its terms and (II) ten (10) years after its
original grant date.


(ii)           Any performance-based long-term incentive award or portion of
such an award previously granted to Employee under the Long-Term Incentive Plans
that has vested at the time of Employee’s termination of employment pursuant to
the terms of the award shall be paid at the time and in the manner provided for
under the terms of such award.  In addition, Employee shall receive cash
payments with respect to the non-vested portion of any such awards, based on
Employer’s actual achievement with respect to the applicable performance-based
vesting criteria.  Payments with respect to non-vested awards shall be equal in
value to the amounts Employee would have received with respect to such awards
had he not been requested to retire, and shall be made at the time such awards
would have been settled, had Employee remained employed by Employer.


(iii)           During the Compensation Period, Employee shall be entitled to
continued coverage (at Employer’s cost) under any general liability insurance
policy maintained
 

 
- 3 -
 
 

by Employer for the benefit of Employee at the time of Employee’s termination of
employment on the same terms and conditions as are applicable to senior
executives of Employer generally.


(iv)           During the Compensation Period, Employee and his spouse shall
continue to be eligible to participate in Employer’s dental plan, as in effect
from time to time, at the active participant rate, but on an after-tax basis.


(v)           Within 90 days following the end of each Payout Period (as defined
below), Employee shall receive a lump sum payment equal to the aggregate
employer-provided benefit Employee would have accrued during such Payout Period
under the Occidental Petroleum Corporation Savings Plan (the “Savings Plan”),
the Occidental Petroleum Corporation Retirement Plan and the Occidental
Petroleum Corporation Supplemental Retirement Plan II (or any successor plan to
any of the foregoing) assuming (I) Employee contributed the maximum elective
contributions permissible under the Savings Plan and (II) a rate of compensation
equal to the cash severance paid to Employee during such Payout Period pursuant
to this Paragraph 6(d).  In addition, within 90 days following the end of each
Payout Period, Employee shall receive a lump sum payment equal to the value (as
determined in good faith by Employer) of continued participation during such
Payout Period in any employee benefit plans in which Employee is participating
at the time of his termination not otherwise described above in this Paragraph
6(d) (but only to the extent such plans continue to be available to salaried
employees and senior executives during such Payout Period), which payment shall
be in lieu of such continued participation.


For purposes of this Paragraph 6(d)(v), a “Payout Period” shall mean the portion
of each calendar year beginning or ending within the Compensation Period that
falls within the Compensation Period.  Each Payout Period shall end on December
31 of the calendar year, except that if the Compensation Period ends during a
calendar year, the final Payout Period shall end on the last day of the
Compensation Period.


(e)           No Other Benefits.  Except as expressly provided above or under
the terms of any plan, program, arrangement or agreement covering Employee,
following Employee’s termination of employment, Employee shall not be entitled
to participate in any employee benefit plans or programs offered by Employer.


(f)           Termination of Employment.  For purposes of this Agreement, the
date of Employee’s termination of employment or retirement shall be the date of
Employee’s “separation from service” within the meaning of Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended (the “Code”)
and Treas. Reg. § 1.409A-1(i) (or successor provisions) and, for purposes of
this Agreement, references to a “termination,” “termination of employment” or
like terms shall mean “separation from service.”  For this purpose, Employee
shall have a separation from service if he ceases to be an employee of Employer
and all affiliates with whom Employer would be considered a single employer
under Section 414(b) or 414(c) of the Code.  In addition, for this purpose,
Employee shall have a separation from service if it is reasonably anticipated
that no further services shall be performed by Employee, or that the level of
services Employee shall perform shall permanently decrease to no more than 20
percent of the average level of services performed by Employee over the
immediately preceding 36-month period.
 

 
- 4 -
 
 

7.           Confidential Information.  Employee agrees that he will not divulge
to any person, nor use to the detriment of Employer or any of its affiliates or
subsidiaries, nor use in any business or process of manufacture competitive with
or similar to any business or process of manufacture of Employer or any of its
affiliates or subsidiaries, at any time during employment by Employer or
thereafter, any trade secrets or confidential information obtained during the
course of his employment with Employer, without first obtaining the written
permission of Employer.


Employee agrees that, at the time of leaving the employ of Employer, he will
deliver to Employer, and not keep or deliver to anyone else, any and all credit
cards, notes, notebooks, memoranda, documents and, in general, any and all
material relating to Employer’s business, including copies therefor, whether in
paper or electronic format.


8.           Modification.  This Agreement and the related indemnification
agreement between Employee and Employer, together with the plans, programs,
arrangements and agreements in which Employee currently participates or is
eligible or becomes eligible to participate, as they may be amended from time to
time in accordance with their terms, contains all the terms and conditions
agreed upon by the parties hereto, and no other agreements, oral or otherwise,
regarding the subject matter of this Agreement shall be deemed to exist or bind
either of the parties hereto.  This Agreement cannot be modified except by a
subsequent writing signed by both parties.


9.           Prior Agreement.  This Agreement supersedes and replaces any and
all previous employment agreements between the parties.


10.           Severability.  If any provision of this Agreement is illegal and
unenforceable in whole or in part, the remainder of this Agreement shall remain
enforceable to the extent permitted by law.


11.           Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of California.  In the event that any
ambiguity or questions of intent or interpretation arise, no presumption or
binder of proof shall arise favoring or disfavoring the Employer by virtue of
authorship of this Agreement and the terms and provisions of this Agreement
shall be given their meaning under law.


12.           Assignment.  This Agreement shall be binding upon Employee, his
heirs, executors and assigns and upon Employer, its successors and assigns.


13.           Arbitration.  In consideration for entering into this Agreement
and for the position, compensation, benefits and other promises provided
hereunder, the Employee and Employer agree to be bound by the arbitration
provisions attached hereto as Attachment 1 and incorporated herein by this
reference.


14.           Section 409A Compliance.


(a)           The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A and the regulations and guidance promulgated
thereunder,
 

 
- 5 -
 
 

to the extent applicable, and, accordingly, to the maximum extent permitted,
this Agreement shall be administered and interpreted to be in compliance
therewith, to the extent applicable.


(b)           In the event Employee is a specified employee (within the meaning
of Section 409A and Treas. Reg. § 1.409A-1(i) (or successor provisions) and as
determined pursuant to any rules adopted for such purposes by Employer) as of
the date of retirement or termination, then with regard to any reimbursement or
payment or the provision of any benefit under this Agreement (including, without
limitation, Paragraph 6) that is considered deferred compensation under Section
409A payable on account of a “separation from service” (as distinguished from,
for instance, at a specified time or fixed schedule as described under Treas.
Reg. § 1.409A-3(a)(4) and -3(i)) and that is not exempt from Section 409A as
involuntary separation pay or a short-term deferral (or otherwise), such
reimbursement, payment or benefit shall be paid or provided at the date which is
the earlier of (i) the expiration of the six (6)-month period measured from the
date of such “separation from service” of Employee, and (ii) as soon as
administratively feasible and in no event later than 90 days following the date
of Employee’s death (the “Delay Period”) (unless, in the case of any benefit
subject to the Delay Period, Employer and Employee agree that Employee shall be
charged for receiving such benefit during the Delay Period, at a fair market
value price, in which case Employee shall subsequently be reimbursed by Employer
for such charge at the end of the Delay Period).  Upon the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Paragraph 14(b)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to
Employee in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.


(c)           With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits (including, without
limitation, Paragraphs 4 and 6(e)), the provision of such payment or benefit
shall comply with the requirements of Treas. Reg. § 1.409A-3(i)(1)(iv) (or any
successor provision) for reimbursement and in-kind benefit plans, to the extent
applicable.  For this purpose, (i) the amount of expenses eligible for
reimbursement, or benefits provided, in one calendar year shall not affect the
expenses eligible for reimbursement, or benefits to be provided, in any other
calendar year, (ii) the reimbursement of any expense shall be made promptly, but
in any event no later than the last day of the calendar year next following the
calendar year in which the expense was incurred, and (iii) the right to any
reimbursement or benefit shall not be subject to liquidation or exchange for any
other benefit.
 

 
- 6 -
 
 

(d)           No amount that is subject to Section 409A shall be paid in 2010
under this Agreement that would not have been paid in 2010 under the Prior
Agreement and Section 409A.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.


   
OCCIDENTAL PETROLEUM CORPORATION
                   
By:
 
/s/ RAY R. IRANI
     
Dr. Ray R. Irani
     
Chairman of the Board and Chief Executive Officer
                                 
EMPLOYEE:
                           
/s/ STEPHEN I. CHAZEN
       
Stephen I. Chazen
   




 
- 7 -
 
 




 
ATTACHMENT 1

 


ARBITRATION PROVISIONS ("Provisions")
Incorporated by Reference into and Made a Part of the
Agreement, dated January 28, 2010 (the "Agreement"), between
Occidental Petroleum Corporation (the "Employer")
and Stephen I. Chazen (the "Employee")


In recognition of the fact that differences may arise between the Employer and
the Employee arising out of or relating to certain aspects of the Employee's
employment with the Employer or the termination of that employment, and in
recognition of the fact that resolution of any differences in the courts is
rarely timely or cost-effective for either party, the Employer and Employee have
agreed to the incorporation of the Provisions into the Agreement in order to
establish and gain the benefits of a speedy, impartial and cost-effective
dispute resolution procedure. By so doing, the Employer and the Employee
mutually agree to arbitrate Claims (as defined below) and each knowingly and
voluntarily waive their rights before a jury. Each party's promise to resolve
Claims (as defined below) by arbitration in accordance with these Provisions is
consideration for the other party's like promise, in addition to any other
consideration.


1.           Claims


1.1           Except as provided in paragraph 1.2 below, "Claims" (collectively
called "Claim" or "Claims" in these Provisions) means all claims or
controversies between the Employer and Employee or between the Employee and
others arising out of, or relating to or concerning the Employee's employment
with the Employer or termination thereof for which a state or federal court
otherwise would be authorized to grant relief, including, but not limited to,
claims based on any purported breach of contract, tort, state or federal statute
or ordinance, common law, constitution or public policy, claims for wages or
other compensation, or of discrimination, or violation of public policy of any
type. Claims expressly include the Employee's Claims against the Employer, and
any subsidiary and related or affiliated entity, successor or assign, and any of
their officers, directors, employees, managers, representatives, attorneys or
agents, and Claims against others arising out of, relating to or concerning the
Employee's employment with the Employer or termination thereof.


1.2           These Provisions do not apply to or cover: claims for workers'
compensation benefits, claims for unemployment compensation benefits, or claims
for which the National Labor Relations Board has exclusive jurisdiction; claims
by the Employer for injunctive and/or other equitable relief for intellectual
property, unfair competition and/or the use and/or unauthorized disclosure of
trade secrets or confidential information; and claims based upon an employee
pension or benefit plan the terms of which contain an arbitration or other non
judicial resolution procedure, in which case the provisions of such plan shall
apply. Employee shall further retain the right to seek injunctive and/or other
equitable relief expressly made available by a statute which forms the basis of
a Claim which is subject to arbitration under these Provisions. Where one or
more of the included Claims in a dispute are covered under these Provisions and
one or more of the included Claims in the dispute are not covered under these
 

 
A-1
 
 

Provisions, such covered and non-covered claims shall be separated and shall be
heard separately in the appropriate forum for each claim.


2.           Agreement to Arbitrate All Claims


2.1           Except for claims excluded from these Provisions by paragraph 1.2
above and as otherwise provided in paragraph 1.2 and 4.1, the Employer and the
Employee hereby agree to the resolution by exclusive, final and binding
arbitration of all Claims.


2.2           The parties further agree that any issue or dispute concerning the
formation, applicability, interpretation, or enforceability of these Provisions,
including any claim or contention that all or any part of these Provisions is
void or voidable, shall be subject to arbitration as provided herein. The
arbitrator, and not any federal, state or local court or agency, shall have
authority to decide any such issue or dispute.


3.           Governing Law


3.1           Except as modified by these Provisions, the arbitration shall be
conducted pursuant to the rules set forth in the California Arbitration Act,
California Civil Code or Procedure Section 1281, et. seq.


3.2           The Arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of the State of California, or federal law, or both, as
applicable to the Claims asserted.


4.           Binding Effect


4.1           The arbitration Award (see Section 10, herein) shall be final and
binding on the parties except that both parties shall have the right to appeal
to the appropriate court any errors of law in the decision rendered by the
Arbitrator.


4.2           The Award may be entered as a judgment in any court of competent
jurisdiction and shall serve as a bar to any court action for any Claim or
allegation which was, or could have been, raised in Arbitration.


4.3           For Claims covered by these Provisions, Arbitration is the
exclusive remedy, except as provided by paragraph 1.2. The parties shall be
precluded from bringing or raising in court or before any other forum any
dispute which could have been brought or raised pursuant to Arbitration.


4.4           Nothing in these Provisions shall prevent a party from pursuing
any legal right to bring an action to vacate or enforce an Award or to compel
arbitration pursuant to applicable California law.
 

 
A-2
 
 

5.           Initiating Arbitration


To initiate the arbitration process, the aggrieved party must provide the other
party or parties with: a written request to arbitrate any covered Claims which
states the Claim or Claims for which arbitration is sought. The written request
to arbitrate must be received within the limitations periods applicable under
the law to such Claims.


6.           Selection of the Arbitrator


6.1           All Claims shall be decided by a single neutral decision-maker,
called the "Arbitrator."


6.2           To be qualified to serve, the Arbitrator must be an attorney in
good standing with at least seven years experience in employment law or a
retired judge and be available to hear the matter within sixty (60) days of
selection and on consecutive days.


6.3           Within fifteen calendar days after receipt of the written request
to arbitrate, the parties will attempt to agree on the selection of a qualified
Arbitrator pursuant to paragraph 6.2 above. If the parties fail to agree on the
selection of an Arbitrator within that fifteen calendar day period, the Employer
will designate an alternate dispute resolution service (by way of example,
American Arbitration Association, National Arbitration Forum, Judicial
Arbitration and Mediation Services/Endispute) which has the capacity of
providing the parties with a list of potential qualified arbitrators. The
parties shall request that designated alternate dispute resolution service to
provide them with a list of nine persons who meet the requirements of paragraph
6.2 above. Each party shall rate the nine names by giving the most preferred
arbitrator the number nine and using descending successive numbers to rate the
remaining choices in descending order of that party's preference and returning
the list to the alternate dispute resolution service for calculation. The
arbitrator candidate with the highest combined rating will be the Arbitrator.
The functions of the alternate dispute resolution service shall be strictly
limited to providing the list of arbitrator candidates and tallying the
respective parties' ratings of the candidates in accordance with this Section 6
and no rules of that service shall otherwise apply.


7.           Arbitration Procedures:


7.1           All parties may be represented by counsel throughout the
arbitration process, including without limitation, at the arbitration hearing.


7.2           The Arbitrator shall afford each party a full and fair opportunity
to present relevant and material proof, to call and cross-examine witnesses, and
to present its argument.


7.3           The Arbitrator shall not be bound by any formal rules of evidence
with the exception of applicable law regarding the attorney-client privilege and
work product doctrine, and any applicable state or federal law regarding
confidentiality of documents and other information (including, without
limitation, pursuant to rights of privacy).
 

 
A-3
 
 

7.4           The Arbitrator shall decide the relevance of any evidence offered,
and the Arbitrator's decision on any question of evidence or argument shall be
final and binding.


7.5           The Arbitrator may receive and consider the evidence of witnesses
by affidavit and shall give it such weight as the Arbitrator deems appropriate
after consideration of any objection made to its admission.


7.6           Either party, at its expense, may arrange and pay for the cost of
a court reporter to provide a stenographic record of the proceedings. The other
party may obtain a copy of the recording by paying the reporter's normal fee for
such copy. If both parties agree to utilize the services of a court reporter,
the parties shall share the expense equally and shall be billed and responsible
for payment individually.


7.7           Either party shall have the right to file an pre- or post-hearing
brief. The time for filing such briefs shall be set by the Arbitrator.


7.8           The Arbitrator has authority to entertain a written or oral motion
to dismiss and motion for summary judgment, dispositive of all or part of any
Claim, to which the Arbitrator shall apply the standards governing such motions
under the Federal Rules of Civil Procedure.


8.           Discovery


8.1           Discovery shall be governed by this paragraph 8, notwithstanding
Code of Civil Procedure Section 1283.05 to the contrary.


8.2           Discovery shall be conducted in the most expeditious and
cost-effective manner possible, and shall be limited to that which is relevant
and for which the party seeking it has substantial, demonstrable need.


8.3           All parties shall be entitled to receive, reasonably prior to the
hearing, copies of relevant documents which are requested in writing, clearly
described and governed by paragraph 8.2 above, and sought with reasonable
advance notice given the nature of the requests. Upon request, Employee shall
also be entitled to a true copy of his or her personnel file kept in the
ordinary course of business and pursuant to the Employer policy. Any other
requests for documents shall be made by subpoena as provided for in Section 9
herein.


8.4           Except as mutually agreed by the parties, all parties shall be
entitled to submit no more than twenty interrogatories (including subparts) and
twenty requests for admission (including subparts), on each of the other
parties, which are requested in writing, clearly described and governed by
paragraph 8.2 above, and sought with reasonable advance notice given the nature
of the requests.
 

 
A-4
 
 

8.5           Upon reasonable request and scheduling, each party shall be
entitled to take three depositions in total of relevant parties, representative
of the opposing party, or third parties, of up to two days duration each.


8.6           Physical and/or mental examinations may be conducted in accordance
with the standards established by the Federal Rules of Civil Procedure.


8.7           At a mutually agreeable date, the parties will exchange lists of
experts who will testify at the arbitration. Each party may depose the other
party's experts and obtain documents they reviewed and relied upon and these
depositions will not be charged against the party's limit of three depositions.


8.8           Any disputes relative to discovery or requests for discovery other
than specifically provided for herein, shall be presented to the Arbitrator who
shall make final and binding decisions in accordance with paragraphs 8.1 and 8.2
herein.


9.           Subpoenas


9.1           Subject to formal request and a determination of both need and
relevance by the Arbitrator in accordance with paragraphs 8.1 and 8.2 above,
each party may issue a subpoena for production of documents or persons (other
than those provided for in Sections 8.3, 8.5 and 8.7) relevant to the procedure.
The Arbitrator's decision regarding relevance and the need for subpoenas shall
be final and binding.


9.2           The Arbitrator is empowered to subpoena witnesses or documents to
the extent permitted in a judicial proceeding, upon his or her own initiative or
at the request of a party.


9.3           The party requesting the production of any witness or proof shall
bear the costs of such production.


10.           The Award


10.1           The Arbitrator shall render his or her decision and award
(collectively the "Award") based solely on the evidence and authorities
presented, the applicable policies of the Employer, any applicable written
employment agreement, the applicable law argued by the parties, and these
Provisions as interpreted by the Arbitrator.


10.2           The Award shall be made promptly by the Arbitrator, and unless
otherwise agreed by the parties, not later than sixty (60) days from the closing
of the hearing, or the date post-hearing briefs are filed, whichever is later.


10.3           The Award shall be in writing and signed and dated by the
Arbitrator. The Award shall decide all issues submitted, shall contain express
findings of fact and law (including findings on each issue of fact and law
raised by a party), and provide the reasons supporting the decision including
applicable law. The Arbitrator shall give signed and duplicate original copies
of the Award to all parties at the same time.
 

 
A-5
 
 

11.           Damages and Relief


11.1           The Arbitrator shall have the same authority to award remedies
and damages as provided to a judge and/or jury under applicable state or federal
laws, where the aggrieved party has met his or her burden of proof


11.2           Both parties have a duty to mitigate their damages by all
reasonable means. The Arbitrator shall take a party's failure to mitigate into
account in granting relief in accordance with applicable state and federal law.


11.3           Arbitration of damages or other remedies may be conducted in a
bifurcated proceeding.


12.           Fees and Expenses


12.1           All parties shall share equally the fees of the Arbitrator. Each
party will deposit funds or post other appropriate security for its share of the
Arbitrator's fee, in an amount and manner determined by the Arbitrator, at least
ten (10) days before the first day of hearing. Additionally, each party shall
pay for its own expenses associated with the arbitration process and attorneys'
fees, if any. If any party prevails on a statutory claim which entitles the
prevailing party to attorneys' fees, or if there is a written agreement
providing for fees, the Arbitrator may award reasonable fees to the prevailing
party in accordance with such statute or agreement.


12.2           The Arbitrator may additionally award either party its reasonable
attorneys' fees and costs, including reasonable expenses associated with
production of witnesses or proof, upon a finding that the other party (a)
engaged in unreasonable delay, or (b) failed to comply with the Arbitrator's
discovery order.
 
ù
 


A-6
